        CASE 0:20-cv-01302-WMW-DTS Doc. 60 Filed 09/14/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Jared Goyette, Craig Lassig, Michael                      Court File No. 20-cv-01302
Shum, Katie Nelson, Tannen Mauy,                                          (WMW/DTS)
Stephen Maturen, and The
Communications Workers of America,
On behalf of themselves and other similarly
situated individuals,
                                                         DEFENDANT MINNEAPOLIS
                     Plaintiff,                         POLICE LIEUTENANT ROBERT
                                                        KROLL’S MOTION TO DISMISS
       vs.                                              PURSUANT TO RULE 12(B)(6)
City of Minneapolis; Minneapolis Chief
of Police Medaria Arradondo in his
individual and official capacity;
Minneapolis Police Lieutenant Robert
Kroll, in his individual and official
capacity; Minnesota Department of
Public Safety Commissioner John
Harrington, in his individual and official
capacity, Minnesota State Patrol Colonel
Matthew Langer, in his individual and
official capacity; and John Does 1-10, in
their individual and official capacities.

                     Defendants.




TO: THE COURT ADMINISTRATOR AND ALL COUNSEL OF RECORD

                                        MOTION

       Pursuant to Fed. R. Civ. P. 12(b)(6), Defendant Minneapolis Police Lieutenant

Robert Kroll hereby moves the United States District Court, District of Minnesota for an

Order to dismiss Plaintiff’s Second Amended Complaint for failure to state a claim upon

                                              1
        CASE 0:20-cv-01302-WMW-DTS Doc. 60 Filed 09/14/20 Page 2 of 2




which relief can be granted. Said Motion is based upon the attached Memorandum of Law

and all of the files, records, and proceedings herein.


                                           Respectfully submitted,

                                           KELLY & LEMMONS, P.A.


Dated: September 14, 2020                  /s/ Joseph A. Kelly
                                           Joseph A. Kelly (#389356)
                                           jkelly@kellyandlemmons.com
                                           Kevin M. Beck (#0389072)
                                           kbeck@kellyandlemmons.com
                                           2350 Wycliff Road, #200
                                           St. Paul, MN 55114
                                           (651) 224-3781
                                           F: (651) 223-8019

                                           Attorneys for Defendant Minneapolis Police
                                           Lieutenant Robert Kroll




                                              2
